DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “a surface of the first electrode part” is unclear as to how it is related to the other surface(s) of the first electrode part recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6-7, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (US 2018/0277526; herein “Kao”) in view of Dubin et al. (US 2003/0071355; herein “Dubin”).
Regarding claim 1, Kao discloses in Fig. 7 and related text a semiconductor device, comprising:
a first semiconductor substrate (110 of 700, see [0010] and [0023]);
a first insulating film (175 of 700, see [0015]) provided on a first face of the first semiconductor substrate and having a first groove (groove filled by topmost 170) formed thereon;
a first conductive structure (topmost 170 of 700, see [0015]) embedded in the first groove;
a second semiconductor substrate (110 of 100) having a second face facing the first face of the first semiconductor substrate;
a second insulating film (175 of 100) provided on the second face of the second semiconductor substrate, attached to the first insulating film, and having a second groove (groove filled by bottommost 170) formed thereon;
a second conductive structure (bottommost 170 of 100, see [0015]) embedded in the second groove and directly connected to the first conductive structure, wherein each of a top-most surface of the first conductive structure and a bottom-most surface of the second conductive structure comprises copper (see [0014]).
Kao does not explicitly disclose 
a first metal layer covering an inner surface of the first groove;
a first electrode part provided on the first metal layer and embedded in the first groove;
a second electrode part embedded in the second groove, and
a second metal layer provided between the second insulating film and the second electrode part, 

a top-most end surface of the first metal layer is recessed toward the first semiconductor substrate relative to a top-most surface of the first insulating film,
a bottom-most end surface of the second metal layer is recessed toward the second semiconductor substrate relative to a bottom-most surface of the second insulating film,
the bottom-most end surface of the second metal layer is separated from the top-most end surface of first metal layer in a first direction, the first direction being a direction perpendicular to the top-most surface of the first insulating film, and
wherein a material of the first electrode part is provided at least one of between the top- most end surface of the first metal layer and the second insulating film in {[al] the first 
In the same field of endeavor, Dubin teaches in Fig. 7 and related text a first conductive structure (270 and 275, see [0039]) comprising
a first metal layer (240, see [0039]) covering an inner surface of the first groove (groove in first insulating film 230, see [0039]);
a first electrode part (280A/B, 290, and 260, see [0042] and [0044]) provided on the first metal layer and embedded in the first groove;
wherein each of a top-most surface of the first electrode part comprises copper (surface of 280B, see [0044] and [0032]), and
a top-most end surface of the first metal layer (240) is recessed toward the first semiconductor substrate (210) relative to a top-most surface of the first insulating film (230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kao by having the first conductive structure comprising the first metal layer and the first electrode part as claimed, as taught by Dubin, in order to improve device characteristics such as improved adhesion between layers, improved the electrical migration of the conductive structure, and reduction of blistering or hillock formation of the conductive structure (see Dubin [0030] at least).
The claimed limitations “a second electrode part embedded in the second groove…a bottom- most surface of the second electrode part comprises copper, and a second metal layer provided between the second insulating film and the second electrode part,…a bottom-most end surface of the second metal layer is recessed toward the second semiconductor substrate relative to a bottom-most surface of the second insulating film, the bottom-most end surface of the second metal layer is separated from the top-most end surface of first metal layer in a first direction, the first direction being a direction perpendicular to the top-most surface of the first insulating film, and wherein a material of the first electrode part is provided at least one of between the top- most end surface of the first metal layer and the second insulating film in the first direction, and between the top-most end surface of the first metal layer and the bottom-mast end surface of the second metal layer in the first direction” are taught by the 
Regarding claim 2, the combined device shows wherein the end surface of the first metal layer (Dubin: 240) is recessed toward the first semiconductor substrate (210) relative to a surface of the first electrode part (e.g. topmost surface of 280B).
Regarding claim 4, Kao and Dubin teach the claimed invention in substantially the same manner as applied to claims 1 and 2 above. 
Regarding claims 6 and 7, the combined device shows 
a silicon dioxide film is used as the first and second insulating films (Dubin: 230, see [0022]),
copper is a material in the first and second electrode parts (see [0044] and [0032] at least), and
titanium is used as the first and second metal layers (see [0039]).
Regarding claim 21, the combined device shows the first metal layer is physically separated from the second metal layer (Dubin: 240 is recessed toward 210).
Regarding claim 22, the combined device shows wherein the first and second electrode parts (Dubin: 280A/B, 290, and 260) include copper (see [0044] and [0032] at least).
Regarding claim 23, the combined device shows the first metal layer is physically separated from the second metal layer (Dubin: 240 is recessed toward 210), and the first and second electrode parts (Dubin: 280A/B, 290, and 260) include copper (see [0044] and [0032] at least).
Regarding claim 24, the combined device shows wherein the top-most end surface of the first insulating film (Kao: 175 of 700) is in direct contact with the bottom-most end surface of the second insulating film (175 of 100) at an interface between the first and second insulting films (see Fig. 7).

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/29/2021